      Case 4:15-cv-00250-DCB Document 492 Filed 03/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Unknown Parties, et al.,                       No. CV-15-00250-TUC-DCB
10                 Plaintiffs,                      ORDER
11   v.
12   Kirstjen M Nielsen, et al.,
13                 Defendants.
14
15         The Court having considered the Defendants’ Motion for Leave to File a Surreply
16   to Plaintiffs’ Response to Defendants’ Comments and Objections (ECF 489) and the Court
17   finding good cause,
18         Accordingly,
19         IT IS ORDERED that the Motion for Leave to File Surreply (Doc. 490) is
20   GRANTED.
21         Dated this 30th day of March, 2020.
22
23
24
25
26
27
28
